Citation Nr: 0939982	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION


The Veteran served on active duty from February 1966 to 
December 1969.  

This matter comes to the Board of Veterans Appeals (Board) 
from a December 2002 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for PTSD and 
assigned a 10 percent rating effective August 2002.  In a 
January 2004 rating decision, the RO increased the disability 
rating to 30 percent and assigned an effective date of 
service connection (and for the 30 percent rating) of May 
2002.  Even though the disability rating was increased, the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of a higher rating remains in appellate status.

In July 2007, the Board remanded this case.  The Board also 
referred to the agency of original jurisdiction (AOJ) the 
issue of service connection for colon polyps as secondary to 
service-connected diabetes mellitus, Type II.  Since action 
has not been taken on this matter, the Board again refers 
this issue to the AOJ.


FINDINGS OF FACT

1.  Prior to August 29, 2007, the Veteran's PTSD did not 
cause occupational and social impairment with reduced 
reliability and productivity.  

2.  As of August 29, 2007, the Veteran's PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, but does not result in total occupational and social 
impairment.



CONCLUSIONS OF LAW

1.  Prior to August 29, 2007, the criteria for a rating in 
excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009).

2.  From August 29, 2007, the criteria for a rating of 70 
percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in August 2002 and July 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The above referenced letters 
informed the claimant that additional information or evidence 
was needed to support the initial service connection claim 
and asked the claimant to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability rating (as 
noted, later increased to 30 percent) and is presumed to be 
seeking the maximum benefits available under the law.  Id.; 
see also AB.  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Nevertheless, the July 2007 VCAA letter specifically 
pertinent to the "higher rating" issue.  For the reasons 
discussed above, the Board finds that VA has fulfilled its 
VCAA notification duties to the Veteran to the extent 
necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded 
this case to procure the complete post-service VA medical 
records pertinent to the appeal.  This action was 
accomplished.  The claimant has recently submitted additional 
VA Forms 21-4142, but they are for the same records that have 
already been obtained.  Thus, there is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The claimant was also afforded examinations in November 2002 
and June 2009.  38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  This reports included a review of the pertinent 
history and examination of the Veteran.  His symptoms were 
discussed.  Therefore, the examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The Veteran has been assigned a 30 percent rating.  There are 
two VA examinations for review and numerous VA outpatient 
records which support those examination reports.  

The Veteran was afforded a VA examination in November 2002.  
The claims file was reviewed, the Veteran was examined, and 
the Veteran was administered psychiatric testing.  Mental 
status examination revealed that the Veteran as neatly 
dressed and groomed.  He was cooperative and rapport was 
easily established.  The Veteran was oriented times three and 
his judgment was completely intact.  His affect was 
appropriate to the interview and his speech, rate, tone, and 
volume, were all within normal limits.  Speech content 
indicated a logical flow of thoughts and ideas.  The Veteran 
denied auditory and visual hallucinations.  There was no 
evidence of any delusional thinking or formal thought 
disorder.  The Veteran denied having suicidal thought or 
intent.  The examiner indicated that the Veteran met the 
criteria for mild PTSD.  It was noted that the Veteran 
avoided things that reminded him of war and would withdraw 
from other people.  This was most problematic in his 
relationship with his wife and children.  He stated that he 
would like to feel more strongly toward them.  He related 
that he also had increased arousal, early morning awakening, 
irritability, occasional anger outbursts, mild concentration 
impairment, and persistent hypervigilance for threat.  The 
GAF was 65.  The examiner opined that while the Veteran had 
PTSD, his functioning appeared within normal limits.  He had 
worked for 31 years for the same company and received 
promotions during his tenure there.  His overall quality of 
life, considering his capacity with regard to loving others, 
was noted to be reflected in his GAF.  

Thereafter, the Veteran received VA outpatient treatment 
which supported the findings on the prior VA examination.  
The Veteran continued to have problems with sleep issues, 
depression, and irritability, but he was cognitively intact, 
did not have suicidal or homicidal ideation, and was not 
psychotic.  The voluminous records establish these findings 
and reflect GAF scores in the high 60's.  See, for instance, 
VA outpatient records dated February 11, 2003; July 10, 2003; 
September 23, 2003; January 26, 2004; August 2, 2004; March 
13, 2006; September 18, 2006; and February 26, 2007.

However, as of August 29, 2007, those records show a decrease 
in functioning due to PTSD with a corresponding lower GAF of 
50.  He began having suicidal ideation and increased 
isolation.  These medical findings were further demonstrated 
in a June 2009 VA examination.  The claims file was reviewed.  
Mental status examination revealed that the Veteran appeared 
clean.  His psychomotor activity and speech were 
unremarkable.  He was cooperative and his affect and mood 
were appropriate and within normal limits.  His attention was 
intact and he was oriented times three.  His thought process 
and content were unremarkable.  He had no delusions and 
understood the outcome of his behavior.  It was noted that he 
took sleep medication.  He did not have hallucinations or 
inappropriate behavior.  The Veteran also did not have 
obsessive or ritualistic behavior.  He did not have panic 
attacks.  There were no homicidal thoughts, but there were 
suicidal thoughts.  However, he did not have plan or intent.  
The Veteran's impulse control was fair and there were no 
episodes of violence.  He was able to maintain daily hygiene 
and his activities of daily living.  The Veteran had 
persistent reexperiencing of inservice traumatic events 
through intrusive thoughts, distressing dreams, and intense 
psychological distress to cues of war.  He also had 
persistent avoidance of stimuli associated with inservice 
trauma through avoidance techniques and restriction of affect 
(unable to have loving feelings).  The Veteran exhibited 
persistent symptoms of increased arousal such as sleep 
disturbance, irritability and outbursts of anger, problems 
with concentrating, hypervigilance, and exaggerated startle 
reaction.  The Veteran was assigned a GAF of 41.  The 
examiner indicated that the Veteran had severe depression 
which was associated with the PTSD for which he had serious 
symptoms.  The examiner noted that the Veteran was retired, 
but had been a loner at work and he had lost interest in 
social activities and family activities.  The examiner opined 
that there was not total social and occupational impairment 
due to PTSD, but there were deficiencies in most areas such 
as thinking, family relations, work, and mood.  The Veteran's 
spouse confirmed his level of impairment to the examiner.  

Prior to August 29, 2007, the Veteran's PTSD did not cause 
occupational and social impairment with reduced reliability 
and productivity.  The Veteran did not have flattened affect.  
His speech was normal.  The Veteran did not have panic 
attacks.  The Veteran did not exhibit difficulty in 
understanding complex commands.  His judgment was not 
impaired.  His thinking was not impaired.  While the Veteran 
had depression, it was not to the extent that he is unable to 
function independently, appropriately and effectively.  
Although he had some social and industrial impairment, he was 
able to continue to interact with other Veterans and to 
function appropriately at his employment.  

As of August 29, 2007, the Veteran's PTSD caused occupational 
and social impairment, with deficiencies in most areas, but 
did not result in total occupational and social impairment.  
The VA examiner fully explored the criteria and opined that 
the Veteran did in fact have occupational and social 
impairment, with deficiencies in most areas, such as 
thinking, family relations, work, and mood.  However, a 100 
percent rating is not warranted because the Veteran's PTSD 
was not productive of total occupational and social 
impairment.  The examiner opined that the Veteran did not 
have this level of impairment.  Further, the medical evidence 
shows that the Veteran does not have gross impairment in 
thought processes or communication and does not suffer from 
persistent delusions or hallucinations.  His behavior is not 
grossly inappropriate.  He is able to perform activities of 
daily living, including maintenance of minimal personal 
hygiene.  The Veteran is oriented to time and place.  The 
Veteran has some memory/concentration impairment, but he does 
not have memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, the Board concludes 
that the criteria for a 100 percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD prior to August 29, 2007.  As of 
August 29, 2007, the evidence supports a 70 percent rating 
for PTSD.  

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Additionally, there is not shown to be evidence of marked 
interference with the Veteran's employment due to the 
disability beyond what is contemplated in the assigned 
ratings.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as the requirement of periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Prior to August 29, 2007, a rating in excess of 30 percent 
for PTSD is denied.

From August 29, 2007, a rating of 70 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


